                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEW MEXICO

In re: Roman Catholic Church of the
Archdiocese of Santa Fe, a New
Mexico Corporation Sole,
                                                                     Case No. 18-13027-t11
       Debtor.

                   ENTRY OF APPEARANCE AND REQUEST FOR NOTICE
       Modrall, Sperling, Roehl, Harris & Sisk, P.A. (Paul M. Fish and Martha G. Brown),

hereby enter their appearance on behalf of Sons of the Holy Family, Inc. Pursuant to Sections

102(1), 342 and 1109(b) of the United States Bankruptcy Code and Rules 2002, 3017, 3020,

4001 and 9007 of the Bankruptcy Rules, the undersigned requests to be placed on the mailing

matrix for this proceeding and all special or limited matrices and that all notices given or

required to be given and all papers served or required to be served in this case be given to and

served on the undersigned attorneys at the address set forth below


               Paul M. Fish, Esq. pfish@modrall.com
               Martha G. Brown mgbrown@modrall.com
               Modrall, Sperling, Roehl, Harris & Sisk, P.A.
               Post Office Box 2168
               Albuquerque, New Mexico 87103-2168
               Telephone: (505)848-1800
               Facsimile: (505)848-1882


                                      Respectfully submitted,

                                      MODRALL SPERLING ROEHL HARRIS & SISK, P.A.

                                      By:      /s/ Paul M. Fish
                                            Paul M. Fish
                                            Martha G. Brown
                                            P.O. Box 2168
                                            Albuquerque, New Mexico 87103
                                            (505) 848-1800
                                            Attorneys for Sons of the Holy Family, Inc.



Case 18-13027-t11       Doc 22     Filed 12/04/18      Entered 12/04/18 09:34:22 Page 1 of 2
In accordance with NM LBR 9036-1 and
Fed. R. Civ. P. 5(b)(2)(D), this certifies that
service of the foregoing document was made
this 4th day of December 2018, via the
notice transmission facilities of the case
management and electronic filing system
of the Bankruptcy Court.


By: /s/ Paul M. Fish
        Paul M. Fish

W3321239.DOCX




                                                  2

Case 18-13027-t11        Doc 22      Filed 12/04/18   Entered 12/04/18 09:34:22 Page 2 of 2
